Title: Thomas Jefferson to John Mason, 22 June 1810
From: Jefferson, Thomas
To: Mason, John


          
            Dear General
             
                     Monticello 
                     June 22. 10.
          
             You were so kind, when I left Washington, as to give me some seed of the Swedish turnep. I
			 sowed it carefully, but a drought from the middle of July till autumn, prevented a single plant from coming to perfection. can you give me a
			 few seeds now, & inform me when you plant them. McMahon directs it in April or May. but this is so different from the season of sowing other turneps that I am in hopes this application is not yet too late.
			 
			 
			 I
			 lost, by the same drought my eggplants but it is now too late to
			 ask that seed.
			 
		  my
			 garden & farms occupy me closely from breakfast to dinner, after which it is my habit to lounge. so that I read little & write less. should I get any thing useful in the
			 gardening way, I shall take pleasure in communicating it to you. 
			  
			 
			 
			 
		  I have the genuine Alpine strawberry, which I recieved from Italy. but it bears so little that I think it would take acres to yield a dish. I propose therefore to remove it from the garden to the fields where alone we have acres to spare. should it prove
			 worth attention I will send you some. present me 
                     to 
                     mrs Mason & accept for yourself the assurances of my friendship & respect.
          
            Th:
            Jefferson
        